Title: From James Madison to Edmund Randolph, 11 June 1782
From: Madison, James
To: Randolph, Edmund



Dear Sir
Philada. 11 June 1782

I have your favor of the 1st. instant. I hope you received mine altho you do not acknowledge them. My punctuality has not been intermitted more than once or twice since your departure, and in no instance for a considerable time past.
I have written so fully concerning the flags that I have nothing to add on that subject, but that I wish the Senate may by their perseverence in this occasion exemplify the Utility of a check to the precipitate acts of a single Legislature.
Having raised my curiosity by your hints as to certain maneuvres, you will not forget your responsibility to gratify it. The pleasure I feel at your being included in the Commission for vindicating the claims of Virga. is considerably impaired by my fears that it may retard your return hither.
Great as my partiality is to Mr. Jefferson, the mode in which he seems determined to revenge the wrong received from his Country, does not appear to me to be dictated either by philosophy or patriotism. It argues indeed a keen sensibility and a strong consciousness of rectitude. But this sensibility ought to be as great towards the relentings as the misdoings of the Legislature, not to mention the injustice of visiting the faults of this body on their innocent constituents.
The fleet said to be preparing to sail from N. York has, I believe certainly left that place with a body of troops on board. The number of men as well as the destination of the fleet is very differently represented. The prevailing conjecture as to the latter is that it will go to Charlestown, and either reinforce the Garrison there, or carry off the Garrison with the troops already on board, to the West Indies.
We have not yet obtained any official intelligence from the French fleet. Concurrent reports make it probable that it has made a junction with the Spanish fleet which awaited it at Hispaniola. Should this be the case, the loss suffered in the action of the 12 of April, ought not one would suppose to frustrate the expedition against Jamacia.
No despatches from Europe have come to hand within the week past, nor do any of the proceedings of Congress furnish matter for a paragraph.
Sir G. Carlton still remains silent. The Resolutions which the Legislatures of the States are passing may perhaps induce him to spare British pride the mortification of supplicating in vain the forgiveness of Rebels.
Mr. [I]z[ard] warm & notorious as his predilection for the Lees is acknowledges and laments the opposition made by them to measures adapted to the public weal.
The letter on the first page of the Gazette of this morning was written by Mr. Marbois. In an evening of promiscuous conversation I suggested to him my opinion that the insidiousness of the British Court, and the good faith of our Ally, displayed in the late abortive attemp[t] of the former to seduce the latter, might with advantage be made known in some form or other to the public at large[.] He said he would think of the matter, & next day sent me the letter in question, with a request that I would revise and translate it for the press the latter of which was done. I mention this that you may duly appreciate the facts & sentiments contained in this publication.
If Mr. Jones sd. be at Richmond you will of course let him have a perusal of the inclosed papers &c.
Adieu
J. M.
